DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pouring fitment of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho KR 10-0967340 herein after referred to as Cho.
Regarding claim 1 Cho discloses a tamper-evident closure (Figs. 2a-2d)  for a container neck, the tamper-evident closure comprising: 
a first portion (23 inner cap), and 
a second portion (22 intermediate cap) comprising a window (24 window) through which a view of the first portion is visible (page 7, lines 267-268); 
the second portion rotatable relative to the first portion upon first opening of the tamper- evident closure, in a first direction of rotation, from a first position in which the first and second portions are in a first relative relation to a second position in which the first and second portions are in a second relative relation (before and after rotation positions); and 
a locking mechanism for irreversibly locking the first and second portions in the second relative relation (35 notch, 37 notch, 25 chest gear and 26 ratchet gear); rotation of the second 
whereby the readability of the RFID device is irreversibly blocked during first opening of the tamper-evident closure (the RFID chip is removed during the opening of the closure, page 5, lines 188-190).
Regarding claim 3 Cho discloses a tamper-evident closure of claim 1 and further discloses wherein, during first opening of the tamper-evident closure, the locking mechanism irreversibly locks the first portion and the second portion in the second relative relation and thereafter the first and second portions are removable together (page 7, lines 265-272).
Regarding claim 4 Cho discloses a tamper-evident closure of claim 1 and further discloses wherein the second portion (22) comprises a shell in which the window (24) is defined (Figs. 2b-2c) .
Regarding claim 5 Cho discloses a tamper-evident closure of claim 4 and further discloses wherein the shell comprises a top plate (21-1, covers the top of 22 when in the assembled form and is thus a top plate) and a side skirt (the sidewalls of 22) and the window (24) is defined in the side skirt (Figs. 2b-2c).
Regarding claim 6 Cho discloses a tamper-evident closure of claim 5 and further discloses wherein the window (24) is one of: an aperture, a cut-out (Figs. 2b-2c).
Regarding claim 8 Cho discloses a tamper-evident closure of claim 4 and further discloses wherein the first portion (23) comprises a sleeve (is a sleeve because it is hollow to fit onto the bottle), the sleeve comprising a first zone provided with the RFID device (the top portion of 23 is provided with the RFID when assembled)  and the sleeve comprising a second zone that differs from the first zone (the sidewalls of the sleeve are a second zone that differs from the top portion).
Regarding claim 10 Cho discloses a tamper-evident closure of claim 1 and further discloses wherein the locking mechanism comprises a ratchet arrangement (26, page 2, lines 3-4).
Regarding claim 11 Cho discloses a tamper-evident closure of claim 10 and further discloses wherein the locking mechanism comprises an inner ratchet element (26) and an outer ratchet element (25), the first portion (23) comprises the inner ratchet element (26) and the second portion (22) comprises the outer ratchet element (25, Figs. 2b-2c).
Regarding claim 12 Cho discloses a tamper-evident closure of claim 1 and further discloses a first part (sidewalls of 23), and a second part (sidewalls of 22), when the first (23) and second portions (22) are in the first relative relation, prior to first opening of the tamper-evident closure, the first and second parts are adjacent one another (next to each other in assembled condition), and when the first (23) and second portions (22) are moved into the second relative relation, during first opening of the tamper-evident closure, an irreversible gap is generated between the first and second parts (the sidewalls of 22 and 23 are parallel to each other and are locked into that position during the opening of the closure).

Regarding claim 13 Cho discloses a tamper-evident closure of claim 12 and further discloses wherein the first (sidewall of 23) and second parts (sidewall of 22) are upper and lower shell parts (Figs. 2b-2c).
Regarding claim 14 Cho discloses a tamper-evident closure of claim 12 and further discloses wherein the gap is unobstructed (there is nothing between the parallel sidewalls of 22 and 23, thus the gap is unobstructed).
Regarding claim 15 Cho discloses a tamper-evident closure of claim 1 and further discloses wherein the first portion (23) is removably engageable with a body portion for fixing to a container neck (page 7, line 269, the first portion is removably engageable from the body of the container via the container neck).
Regarding claim 16 Cho discloses a tamper-evident closure of claim 15 and further discloses wherein the body portion (bottle as the closure is for bottled products, page 1, line 18-19) comprises a pouring fitment (neck of the bottle) .
Regarding claim 17 Cho discloses a tamper-evident closure of claim 1 and further discloses wherein the window (24) comprises more than one opening (Fig. 2b).
Regarding claim 20 Cho discloses a tamper-evident closure of claim 1 and further discloses a container neck provided with the tamper evident closure of claim 1 (page 1, line 16-19 and 33-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Murray US20140367295 A1.
Regarding claim 2 Cho discloses the tamper-evident closure of claim 1. Cho discloses the claimed invention except that is has an RFID tag instead of an NFC tag.  Murray represents evidence that NFC and RFID (paragraph [0005], lines 1-3) were art-recognized equivalent structures for wireless information tags.  Therefore, because these two wireless information tags (NFC and RFID) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an NFC tag for an RFID tag.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  MPEP §2144.06 II.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho.
Regarding claim 7 Cho discloses the tamper-evident closure of claim 4. Cho is silent to materials used. Cho discloses substantially all the limitations of the claim(s) except for the shell comprises aluminum.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use materials comprising aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Regarding claim 9 Cho discloses the tamper-evident closure of claim 8. Cho is silent to materials used. Cho discloses substantially all the limitations of the claim(s) except for the sleeve comprises plastics material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use materials comprising plastics material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Allowable Subject Matter
s 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735